Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2014

                                       No. 04-14-00414-CV

Whitney BREWSTER, In her capacity as executive director of The Texas Department of Motor
                                      Vehicles,
                                      Appellant

                                                  v.

       Drew ROICKI and Richard Roicki, As Successors in Interest to Pinnacle Motors,
                                      Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-06565
                           Honorable Richard Price, Judge Presiding


                                          ORDER
        Appellant seeks to appeal a judgment signed on June 4, 2014. The reporter’s record was
originally due on June 24, 2014. On July 2, 2014, we notified court reporter Catherine Kerndole
that the reporter’s record was late, and to either file a Notification of Late Record within ten days
or the reporter’s record within twenty days. The court reporter did not respond to our order, and
the reporter’s record has not been filed in this court.

         It is therefore ORDERED that Ms. Kerndole file the reporter’s record in this court no
later than August 18, 2014. If the reporter’s record is not received by such date, an order may
issue directing Ms. Kernodle to appear and show cause why she should not be held in contempt
for failing to file the record. The clerk of this court is instructed to cause a copy of this order to
be served on Ms. Kernodle by certified mail, return receipt requested, with delivery restricted to
addressee only, or to give other personal notice of this order with proof of delivery.


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court